OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.Q^g_^;lg|q^ CAPITOL STATION, AUSTIN, TEXAS 78711
               OFFICIAI&QfiitaESS                                -^eSPQs&
               STATE CM
                                                                                PITNEY BOWES .
               PENALTPVtCS^h
  12/17/2014                                                     0*4779596     DEC 18 2014
  GASTON, CLAY AN                                           ^o^C^&W0Tl^1,377f696-A
                                                                         WR-82,472-01
  The Court has dismissed you                            habeas corpus without written
  order for non-compliang                                  Appellate Procedure 73.1.
  Specifically, applicant^                   s and/or grounds for relief are not on the
  prescribed form. S                      ock', 191 S.W.3d 718 (Tex. Crim. App. 2006).
                                                                            Abel Acosta, Clerk
                                                                                    .ASK
                                CLAY ANTHONY GASTON                                              I
                                TARRANT COUNTY JAIL
                                 100 N. LAMAR
                                 FORT WORTH, TX 76102

I-43B   7&i"3£